


EXHIBIT 10.35

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between John M.
Burlingame (“Executive”) and Interval Leisure Group, Inc. (“ILG”), effective on
the date (the “Effective Date”) of the closing (“Closing Date”) under that
certain Equity Interest Purchase Agreement for the acquisition of Hyatt
Residential Group, Inc. and certain of its affiliates and subsidiaries
(collectively, the “Company”) between Hyatt Corporation (“Hyatt”) and S.O.I.
Acquisition Corp. (the “EPA”). Executive and ILG may hereinafter be referred to
individually as a “Party” or collectively as the “Parties.”

 

WHEREAS, ILG desires to establish its right to the services of Executive, in the
capacity described below, on the terms and conditions hereinafter set forth, and
Executive is willing to accept such employment on such terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and ILG have agreed and do hereby agree as follows:

 

1A.          EMPLOYMENT.  During the Term (as defined below), ILG shall employ
Executive, and Executive shall be employed as the President of the Company.
Executive shall be the functional head of the operating business known as the
Hyatt Residence Club and shall provide leadership to such other Affiliates of
ILG as may be directed by Executive’s Reporting Officer, as such term is defined
herein. In addition, for up to six months following the Closing Date, Executive
shall devote up to 10 hours per week in the performance of the services outlined
in Exhibit C.  During Executive’s employment with ILG, Executive shall do and
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein.  During
Executive’s employment with ILG, Executive shall report directly to the Chief
Executive Officer of ILG or such person(s) as from time to time may be
designated by him (the “Reporting Officer”).  Executive shall have such powers
and duties with respect to the Company and, as requested, other ILG Affiliates
as may reasonably be assigned to Executive by the Reporting Officer, to the
extent consistent with Executive’s position.  Executive agrees to devote all of
Executive’s working time, attention and efforts to the Company and, to the
extent applicable, other ILG Affiliates, and to perform the duties of
Executive’s position in accordance with the policies of the Company and ILG, as
in effect from time to time and so long as each entity’s policies are harmonious
with the other such that compliance with both may be achieved; provided,
however, where Executive believes there is a conflict between policies,
Executive shall provide ILG notice thereof and ILG shall advise Executive on how
to proceed with complying with both policies or, where applicable, with which
policy to comply. This provision shall not be construed as preventing Executive
from serving on the boards of professional, community, civic, educational,
charitable and corporate organizations on which he presently serves, as such are
scheduled on Exhibit A, attached hereto and incorporated herein, or may choose
to serve, with the prior approval of his Reporting Officer, or investing his
assets in such form or manner as will not require any services on the part of
Executive in the operation of the affairs of the companies in which such
investments are made (in either instance, not in violation of the noncompetition

 

--------------------------------------------------------------------------------


 

and non-solicitation provisions of this Agreement), provided further, any such
service shall not negatively impact Executive’s performance hereunder and shall
be performed at Executive’s own cost and during non-working times which may
entail the use of paid time off from the Company, where necessary.

 

2A.          TERM.  The term of this Agreement shall begin on the Effective Date
and shall end on the third anniversary of the Effective Date (the “Initial
Term”); provided, that on the third anniversary of the Effective Date and on
each successive anniversary thereafter, the Initial Term shall automatically be
extended for additional one-year periods (the Initial Term as so extended, the
“Term”) unless either Party provides the other Party with a notice of
termination at least ninety (90) days before any such anniversary. 
Notwithstanding the foregoing, the Executive’s employment hereunder may be
terminated during the Term, subject to Section 1(e) of the Standard Terms and
Conditions, attached hereto and incorporated herein.

 

3A.          COMPENSATION.

 

(a)           BASE SALARY.  During the Term, the Company shall pay Executive an
annual base salary of four hundred and sixty thousand U.S. dollars (US$460,000)
(the “Base Salary”), payable in equal biweekly installments (or, if different,
in accordance with the Company’s payroll practice as in effect from time to
time).

 

(b)           BONUS.

 

(i)            During the Term, Executive shall be eligible to receive a target
annual bonus of up to 70% of Base Salary, based upon the achievement of
individual performance goals established by Executive’s Reporting Officer and
the Company’s achievement of certain performance targets established by the
Compensation and Human Resources Committee of ILG’s Board of Directors (the
“Committee”) annually; provided, however, that with respect to the Initial Term
of this Agreement, a portion of this bonus amount equal to 20% of Base Salary
shall be deemed guaranteed (the “Guaranteed Amount”), which amount shall be paid
to Executive during each applicable year in equal amounts at each regular
payroll beginning on the Effective Date.  Annually, Executive’s Reporting
Officer, in conjunction with the Committee, shall determine whether the
achievement of the individual performance goals have been met.

 

(ii)           Any annual bonus, other than the Guaranteed Amount, shall be paid
during the following calendar year with respect to which such annual bonus
relates at such time as other similarly situated executive personnel are paid
bonuses in accordance with the policies of ILG (unless Executive has elected to
defer receipt of such bonus pursuant to an arrangement that meets the
requirements of Section 409A (as defined below) provided, that with respect to
calendar year 2014, Executive will be eligible to receive an annual bonus on a
pro-rated basis equal to the product of (x) the annual Bonus which otherwise
would have been earned by Executive absent pro-ration, times (y) a fraction, the
numerator of which is the number of days from the Effective Date to December 31,
2014, and the denominator of which is 365.

 

(iii)          By January 30 annually or as soon thereafter as is practical,
Executive’s individual performance goals will be discussed and agreed upon by
Executive and Executive’s Reporting Officer based upon the business plan of the
Company.  The Parties further agree that Executive’s

 

2

--------------------------------------------------------------------------------


 

individual performance goals will be reasonably believed by Executive and
Executive’s Reporting Officer to be attainable at the time they are set.

 

(iv)          Executive shall be eligible to participate in any annual or
long-term incentive programs that may be adopted from time to time by ILG or the
Company on the same basis as that provided to similarly situated executive
personnel.

 

(c)           RESTRICTED STOCK UNITS.

 

(i)            As promptly as practicable, but no later than thirty (30) days
following the Effective Date, Executive shall be granted, under and subject to
the provisions of the 2013 ILG Stock and Annual Incentive Plan, an award of a
number of ILG RSUs determined by dividing US$1,200,000 by the closing price of a
share of ILG Common Stock on the Closing Date under the EPA, rounded to the
nearest whole number of ILG RSUs (the “Initial Equity Award”).

 

(ii)           The Initial Equity Award shall be comprised of two components:
(A) service-based RSUs valued at US$480,000; and (B) performance RSUs valued at
US$720,000.   Other terms for the Initial Equity Award will be set forth in the
Award Notices and related Terms and Conditions accompanying such award, copies
of which are attached hereto and incorporated herein as composite Exhibit B.

 

(iii)          Commencing in calendar year 2015, Executive shall be entitled to
participate in ILG’s long-term incentive program at an award level commensurate
with that of other similarly situated executive personnel for so long as ILG
continues to make available such awards to the executive personnel.  Executive
acknowledges that each such award is subject to the approval of the Committee as
well as the terms and conditions of ILG’s 2013 Stock and Incentive Compensation
Plan and the Award Notice accompanying such Award.

 

(d)           BENEFITS.  During the Term, Executive shall be entitled to
participate in any welfare and health programs as may be adopted from time to
time by the Company on the same basis as that provided to similarly situated
executive personnel of the Company.  Executive shall also be entitled to
participate in life and disability insurance programs as may be adopted from
time to time by ILG on the same basis as that provided to similarly situated
executive personnel of ILG. For purposes of determining Executive’s entitlement
to any welfare, health and life insurance and pension benefit and incentive
program available to similarly situated senior executive personnel, Executive’s
seniority with ILG and the Company shall be calculated to include his years of
service while employed at Hyatt or the Company prior to the Closing Date;
provided, however, such years of service shall not afford Executive the right to
request the approval of continued vesting of the Initial Equity Award based on
Retirement, as such term is defined in the 2013 ILG Stock and Annual Incentive
Plan. Without limiting the generality of the foregoing, Executive shall be
entitled to the following benefits:

 

(i)            Reimbursement for Business Expenses.  ILG shall reimburse
Executive for all reasonable, necessary and documented expenses incurred by
Executive in performing Executive’s duties for the Company, ILG or its
Affiliates on the same basis as similarly situated executive personnel and in
accordance with ILG’s policies as in effect from time to time.  With respect to
air travel for business purposes, Executive shall be eligible for reimbursement
for

 

3

--------------------------------------------------------------------------------


 

Business Class (or if Business Class is unavailable the next higher class) for
any domestic flight of at least three (3) hours’ duration, for separate domestic
flights to or from a target destination that total in the aggregate at least
three (3) hours’ duration, and for Business Class for all international flights,
unless otherwise agreed with Executive’s Reporting Officer; provided, such
travel is scheduled with the prior approval of his Reporting Officer and is
otherwise in accordance with the travel and entertainment policies of ILG and
its Affiliates.

 

(ii)           Paid Time Off.  It is agreed that Executive shall be entitled to
earn paid time-off at a rate of 18.66 hours per month, subject to a maximum paid
time-off accrual of 408 hours, at which point additional accruals will be
suspended until such time as a portion of the Executive’s accrued paid time-off
has been used. Executive has indicated that he anticipates taking up to fifteen
days’ vacation time in the six months following the Closing Date, and ILG agrees
that Executive shall be allowed to take such vacation time. Where ILG receives a
credit for the paid time-off which Executive accrued, but did not utilize prior
to the Effective Date, Executive shall be entitled to apply such credit, as well
as any paid time-off accrued with ILG, to these vacation days.

 

(e)           RELOCATION PACKAGE.  The Company agrees to provide Executive with
a relocation package in an amount not to exceed one hundred fifty thousand U.S.
dollars (US$150,000) for use towards the actual and reasonable out-of-pocket
expenses incurred by the Executive in connection with his relocation to Miami,
Florida, before, on, or after the Closing Date, which expenses could include
temporary housing, closing costs and sales commissions on the sale of his
current home, house-hunting trips and movement of his household goods and
automobiles and such other reasonable out-of-pocket expenses related to
Executive’s relocation efforts as may be incurred; provided, it is acknowledged
and agreed that Company shall have no obligation to reimburse Executive if the
closing does not occur.  Such amount shall be disbursed as follows:  $25,000 per
each 12-month period of the Initial Term, which amount shall be paid quarterly
in equal installments, until such time as Executive elects to move his family
and his household goods to Miami, Florida, at which time the remaining balance
of Executive’s relocation package shall be available to assist with the costs of
such move as stated in this subparagraph (e). In the event that the Executive is
terminated for Cause or voluntarily resigns his position without Good Reason
before the third anniversary of the Effective Date, the Executive shall repay to
the Company the amount provided to the Executive, pro-rated based on the number
of full months remaining in the Initial Term, including the month in which such
separation of employment occurs.

 

4A.          NOTICES.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested, by hand delivery, or by overnight
delivery by a nationally recognized carrier, and any such notice is deemed
effectively given when received by the recipient (or if receipt is refused by
the recipient, when so refused) to the address set forth below:

 

If to ILG:

 

Interval Leisure Group, Inc.

 

 

6262 Sunset Drive

 

 

Miami, Florida 33143

 

 

Attention:

Craig M. Nash

 

4

--------------------------------------------------------------------------------


 

with a copy to:

 

Interval Leisure Group, Inc.

 

 

6262 Sunset Drive

 

 

Miami, Florida 33143

 

 

Attention:

General Counsel

 

 

 

If to Executive:

 

John M. Burlingame

 

 

At the last address indicated in the Company’s records,

 

 

 

with a copy to:

 

Gwen V. Carroll

 

 

Law Offices of Gwen V. Carroll, Ltd.

 

 

Suite 2800

 

 

Chicago, IL 60601

 

Either Party may change such Party’s address for notices by notice duly given
pursuant hereto.

 

5A.          GOVERNING LAW; JURISDICTION.  This Agreement and the legal
relations thus created between the Parties (including, without limitation, any
dispute arising out of or related to this Agreement) shall be governed by and
construed under and in accordance with the internal laws of the State of Florida
without reference to its principles of conflicts of laws.  Any dispute between
the Parties arising out of or related to this Agreement will be heard and
determined before an appropriate federal court located in the State of Florida
in Miami-Dade County, or, if not maintainable therein, then in an appropriate
Florida state court located in Miami-Dade County, and each Party submits itself
and its property to the exclusive jurisdiction of the foregoing courts with
respect to such disputes.

 

Each Party (i) agrees that service of process may be made by mailing a copy of
any relevant document to the address of the Party set forth above, (ii) waives
to the fullest extent permitted by law any objection which it may now or
hereafter have to the courts referred to above on the grounds of inconvenient
forum or otherwise as regards any dispute between the Parties arising out of or
related to this Agreement, (iii) waives to the fullest extent permitted by law
any objection which it may now or hereafter have to the laying of venue in the
courts referred to above as regards any dispute between the Parties arising out
of or related to this Agreement and (iv) agrees that, subject to the parties’
rights of appeal, a judgment or order of any court referred to above in
connection with any dispute between the Parties arising out of or related to
this Agreement is conclusive and binding on it and may be enforced against it in
the courts of any other jurisdiction.

 

6A.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument; signed copies of this
Agreement may be delivered by .pdf, e-mail, or fax and will be accepted as an
original.

 

7A.          STANDARD TERMS AND CONDITIONS.  The Standard Terms and Conditions,
attached hereto, are incorporated herein by reference, deemed a part of this
Agreement and are

 

5

--------------------------------------------------------------------------------


 

binding and enforceable provisions of this Agreement.  References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement, the
Standard Terms and Conditions and Exhibits A, B and C, taken as a whole.

 

8A.          SECTION 409A OF THE INTERNAL REVENUE CODE.

 

(a)           This Agreement is not intended to constitute a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder (“Section 409A”).  It is intended that any amounts payable under this
Agreement and ILG’s and Executive’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A of the Code.  This Agreement shall be construed and
interpreted consistent with that intent.

 

(b)           To the extent that any reimbursement pursuant to this Agreement is
taxable to Executive, Executive shall provide ILG with documentation of the
related expenses promptly so as to facilitate the timing of the reimbursement
payment contemplated by this paragraph, and any reimbursement payment due to
Executive pursuant to such provision shall be paid to Executive on or before the
last day of Executive’s taxable year following the taxable year in which the
related expense was incurred.  Such reimbursement obligations pursuant to this
Agreement are not subject to liquidation or exchange for another benefit and the
amount of such benefits that Executive receives in one taxable year shall not
affect the amount of such benefits that Executive receives in any other taxable
year.

 

9A.          Notwithstanding anything to the contrary herein, this Agreement
shall become effective upon, and subject to the occurrence of, the Effective
Date.

 

IN WITNESS WHEREOF, ILG has caused this Agreement to be executed and delivered
by its duly authorized officer and Executive has executed and delivered this
Agreement on May 23, 2014.

 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Craig M. Nash

 

Name:

Craig M. Nash

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ John M. Burlingame

 

JOHN M. BURLINGAME

 

6

--------------------------------------------------------------------------------

 

STANDARD TERMS AND CONDITIONS

 

1.             SEPARATION OF EXECUTIVE FROM ILG EMPLOYMENT.

 

(a)           DEATH.  In the event Executive’s employment hereunder is
terminated by reason of Executive’s death, ILG shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death in a
lump sum in cash, (i) Executive’s Base Salary through the end of the month in
which death occurs and (ii) any other Accrued Obligations (as defined in
paragraph 1(g) below).

 

(b)           DISABILITY.  If, as a result of Executive’s incapacity due to
physical or mental illness (“Disability”), Executive shall have been absent from
the full-time performance of Executive’s duties with the Company for a period of
twelve (12) consecutive weeks, or for shorter periods aggregating to twelve (12)
weeks, during any twelve (12) consecutive months and, within thirty (30) days
after written notice is provided to Executive by ILG (in accordance with
Section 4A hereof), Executive shall not have returned to the full-time
performance of Executive’s duties, Executive’s employment under this Agreement
may be terminated by ILG for Disability.  Upon separation of Executive’s
employment due to Disability, ILG shall pay Executive within thirty (30) days of
such separation (i) Executive’s Base Salary through the end of the month in
which separation occurs in a lump sum in cash, offset by any amounts payable to
Executive under any disability insurance plan or policy provided by ILG; and
(ii) any other Accrued Obligations (as defined in paragraph 1(g) below).

 

(c)           TERMINATION FOR CAUSE.  ILG may terminate Executive’s employment
under this Agreement for Cause at any time prior to the expiration of the
Term.   Upon the termination of Executive’s employment by ILG for Cause (as
defined below), ILG and its Affiliates shall have no further obligation
hereunder, except for the payment of any Accrued Obligations (as defined in
paragraph 1(g) below).  As used herein, “Cause” shall mean:  (i) the plea of
guilty or nolo contendere to, or conviction for, the commission of a felony
offense by Executive; provided, however, that after indictment, ILG may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way ILG’s obligations under this Agreement; (ii) a material breach by
Executive of a fiduciary duty owed to ILG or the Company; (iii) a material
breach by Executive of any of the covenants made by Executive in Section 2
hereof; (iv) the willful or gross neglect by Executive of the material duties
required by this Agreement; or (v) a knowing and material violation by Executive
of any ILG policy pertaining to ethics, wrongdoing or conflicts of interest.
Failure to meet performance standards or objectives, by itself, does not
constitute “Cause.” Executive may not be terminated for Cause under subsections
(ii), (iii), (iv), or (v) unless and until (1) Executive shall have committed
acts or omissions which constitute Cause as defined in sub sections (ii), (iii),
(iv), or (v) above, and (2) Executive shall have been given written notice
specifying the grounds for such termination and not less than 30 days to correct
such acts or omissions, if correctable; provided, ILG may relieve Executive of
his duties during this cure period, if it deems necessary.  Further, no
termination shall be deemed to be a termination by ILG for “Cause” if the
termination is as a result of Executive refusing to act in a manner that would
be a violation of applicable law or where Executive acts (or refrains from
taking action) in good faith in accordance with directions of a member of the
Board or higher

 

--------------------------------------------------------------------------------


 

ranking executive but was unable to attain the desired results because such
results were inherently unreasonable or unattainable.

 

(d)           RESIGNATION BY EXECUTIVE FOR GOOD REASON.  Executive may terminate
his employment for Good Reason.  “Good Reason” shall mean any action or inaction
by ILG that results in the occurrence of any of the following, without
Executive’s prior written consent: (A) material diminution in Executive’s
authority, duties, or responsibilities; (B) ILG’s requiring Executive to be
based anywhere more than fifty (50) miles from where Executive’s principal place
of employment is located as of the Effective Date, subject to the Parties’
mutual understanding that Executive has agreed to relocate  to Miami, Florida,
or such other location as the Parties may mutually agree; (C) a non- de minimis
reduction in Executive’s Base Salary or target bonus opportunity or, during the
initial three (3) years following the Effective Date, the Guaranteed Bonus; or
(D) any other action or inaction that constitutes a material breach by ILG of
this Agreement. Notwithstanding the preceding sentence, no resignation on
Executive’s part shall be deemed to be for Good Reason unless (1) Executive
gives written notice to ILG of the event or condition Executive claims to
constitute Good Reason within ninety (90) days of the first occurrence of such
event or condition, (2) ILG fails to cure such event or condition within thirty
(30) days of such notice, and (3) Executive gives a notice of termination
creating a date of termination not later than ninety (90) days after the
expiration of such cure period. For purposes of Executive’s rights and
entitlements following the cessation of his employment under this Agreement, any
notice of termination furnished by Executive to ILG pursuant to this
Section 1(d) shall not affect the calculation of his last day of employment as
occurring on the last day of the notice period.

 

(e)           TERMINATION BY ILG OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON.  If Executive’s employment hereunder
is terminated prior to the expiration of the Term by ILG for any reason other
than Executive’s death or Disability or for Cause or if Executive’s employment
hereunder is terminated by the Executive for Good Reason, then ILG shall pay
Executive his Base Salary through the end of the Term over the course of the
then remaining Term in accordance with  ILG’s payroll practices, beginning in
the third month following the month in which Executive’s separation from service
occurs, provided, where such termination occurs on or after the second
anniversary of Effective Date, ILG shall pay the Executive an amount equal to
his Base Salary for a 12 month period plus the bonus amount which Executive was
paid in the preceding calendar year, pro-rated based on the number of full
months which Executive worked during the calendar year in which such separation
occurs (the “Cash Severance Payments”), which amount shall be payable in equal,
biweekly installments (or, if different, in accordance with  ILG’s payroll
practice as in effect from time to time) during the twelve (12) month period
following Executive’s separation from ILG’s employ.  Further, ILG shall pay
Executive on the date of separation (or within 72 hours of such separation if
Executive quits with less than 72 hours’ notice) in a lump sum in cash any
Accrued Obligations (as defined in Section 1(g) below).

 

Notwithstanding the preceding provisions of this Section 1(e), in the event that
Executive is a “specified employee” (within the meaning of Section 409A) on the
date of separation of Executive’s employment with ILG and the Cash Severance
Payments to be paid within the first six months following such date (the
“Initial Payment Period”) exceed the amount referenced in Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A) (the “Limit”), then (i) any portion of the Cash

 

2

--------------------------------------------------------------------------------


 

Severance Payments that is payable during the Initial Payment Period that does
not exceed the Limit shall be paid at the times set forth in Section 1(e)(i),
(ii) any portion of the Cash Severance Payments that exceeds the Limit (and
would have been payable during the Initial Payment Period but for the Limit)
shall be paid, with Interest, on the first business day of the first calendar
month that begins after the six-month anniversary of Executive’s “separation
from service” (within the meaning of Section 409A) and (iii) any portion of the
Cash Severance Payments that is payable after the Initial Payment Period shall
be paid at the times set forth in Section 1(e)(i).  For purposes of this
paragraph, Interest shall mean interest at the applicable federal rate provided
for in Section 7872(f)(2)(A) of the Code, from the date on which payment would
otherwise have been made but for any required delay through the date of payment.

 

The payment to Executive pursuant to Section 1(a), (b) or (e) of any amounts
other than the Accrued Obligations shall be subject to Executive’s execution and
non-revocation of a general release of all claims against ILG and its
Affiliates, in a form substantially similar to that used for similarly situated
executive personnel of ILG and its Affiliates within 60 days of the date of
separation and, relating to payments under Section 1(b) or (e), a written
affirmation of Executive’s continuing compliance with Section 2 and any other
restrictive covenants to which Executive may then be subject (other than any
non-compliance that is immaterial, does not result in harm to ILG or its
Affiliates, and, if curable, is cured by Executive promptly after receipt of
notice thereof given by ILG).  Executive acknowledges and agrees that the
amounts other than the Accrued Obligations (including, if applicable, the Cash
Severance Payments) described in Section 1(a), (b) or (e) constitute good and
valuable consideration for such release and, where applicable, affirmation of
his compliance with the restrictive covenants set forth in Section 2.

 

(f)            OFFSET.  If Executive obtains other employment during the period
for which Executive is receiving Cash Severance Payments, all future amounts
payable by ILG to Executive shall be offset by the amount earned by Executive
from another employer.  For purposes of this Section 1(g), Executive shall have
an obligation to inform ILG regarding Executive’s employment status following
separation and during the period encompassing the Term.

 

(g)           ACCRUED OBLIGATIONS.  As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Executive’s accrued but
unpaid Base Salary through the date of death or separation of employment for any
reason, as the case may be; and (ii) any compensation previously earned but
deferred by Executive (together with any interest or earnings thereon) that has
not yet been paid, is not considered “deferred compensation” subject to
Section 409A and has not otherwise been deferred to a later date pursuant to any
deferred compensation arrangement of ILG to which Executive is a party, if any.

 

2.                                      CONFIDENTIAL INFORMATION;
NON-COMPETITION; NON-SOLICITATION; PROPRIETARY RIGHTS; AND OTHER POST-SEPARATION
OBLIGATIONS.

 

(a)           CONFIDENTIALITY.  Executive acknowledges that while employed by
ILG or any of its Affiliates, Executive will occupy a position of trust and
confidence.  Executive shall not, except as may be required to perform
Executive’s duties hereunder or as required by applicable law, without
limitation in time or until such information shall have become public other than
by Executive’s unauthorized disclosure, disclose to others or use, whether
directly or indirectly, any Confidential Information regarding ILG or any of its
Affiliates.  “Confidential Information”

 

3

--------------------------------------------------------------------------------


 

shall mean information about ILG or any of its Affiliates, and their clients and
customers that is not disclosed by ILG or any of its Affiliates for financial
reporting purposes and that was learned by Executive in the course of employment
by ILG or any of its Affiliates, including (without limitation) any proprietary
knowledge, trade secrets, data, formulae, information and client and customer
lists and all papers, resumes, and records (including computer records) of the
documents containing such Confidential Information.  Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to ILG and its Affiliates, and that such information gives ILG and its
Affiliates a competitive advantage.  Executive agrees to deliver or return to
ILG, at ILG’s request at any time or upon termination or expiration of
Executive’s employment or as soon thereafter as possible, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by ILG and its Affiliates
or prepared by Executive in the course of Executive’s employment by ILG and its
Affiliates.  As used in this Agreement, “Affiliates” shall mean any company
controlled by, controlling or under common control with ILG.

 

(b)           NON-COMPETITION.  In consideration of this Agreement, and other
good and valuable consideration provided hereunder, the receipt and sufficiency
of which are hereby acknowledged by Executive, Executive hereby agrees and
covenants that, during Executive’s employment hereunder and for a period of
eighteen (18) months, Executive shall not, without the prior written consent of
ILG, directly or indirectly, engage in or become associated with a Competitive
Activity.

 

For purposes of this Section 2(b), (i) a “Competitive Activity” means, any
business or other endeavor involving Similar Products if such business or
endeavor is in a country (including the United States) in which ILG (or any of
its Affiliates) (x) at the time of Executive’s separation provides or planned to
provide such Similar Products or (y) during Executive’s employment provided,
such Similar Products; (ii) “Similar Products” means any products or services
that are the same or substantially similar to any of the types of products or
services that ILG and/or any of its Affiliates for which Executive may, during
the Term, have direct or indirect responsibility hereunder provides or planned
to provide during Executive’s employment hereunder; and (iii) Executive shall be
considered to have become “associated with a Competitive Activity” if Executive
becomes directly or indirectly involved as an owner, principal, employee,
officer, director, independent contractor, representative, stockholder,
financial backer, agent, partner, member, advisor, lender, consultant or in any
other individual or representative capacity with any individual, partnership,
corporation or other organization that is engaged in a Competitive Activity.  
Executive acknowledges and agrees that, without limiting the generality of the
foregoing, the term “Competitive Activity” shall be deemed to include, without
limitation, the development, sales, marketing and financing of shared ownership
interests, comprised of the ownership of or the right to use accommodations,
amenities and facilities at a shared ownership resort, which interest may be
evidenced as points or some other program currency as well as the management of
shared ownership resorts, vacation properties, owners’ associations and
condominiums and associated rental, resale and administrative services.

 

Notwithstanding the foregoing, Executive may make and retain, for investment
purposes only, less than one percent (1%) of the outstanding capital stock of
any publicly-traded corporation engaged in a Competitive Activity if the stock
of such corporation is either listed on a national stock exchange or on the
NASDAQ National Market System if Executive is not

 

4

--------------------------------------------------------------------------------


 

otherwise affiliated with such corporation.  Executive acknowledges that
Executive’s covenants under this Section 2(b) are a material inducement to ILG’s
entering into this Agreement.

 

(c)           NON-SOLICITATION OF EMPLOYEES/CUSTOMERS.

 

(i)            Executive recognizes that he will possess confidential
information about other employees of ILG and its Affiliates relating to their
education, experience, skills, abilities, compensation and benefits, and
interpersonal relationships with suppliers to and customers of ILG and its
Affiliates.  Executive recognizes that the information he will possess about
these other employees is not generally known, is of substantial value to ILG and
its Affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Executive because of Executive’s
business position with ILG or its Affiliates.

 

(ii)           Executive agrees that, during the Term (and for a period of
twenty-four (24) months after  the separation of his employment, irrespective of
the cause, manner or time of such separation), Executive will not, directly or
indirectly, solicit or recruit any employee of ILG or any of its Affiliates for
the purpose of being employed by Executive or by any business, individual,
partnership, firm, corporation or other entity on whose behalf Executive is
acting as an agent, representative or employee and that Executive will not
convey any such confidential information or trade secrets about other employees
of ILG or any of its Affiliates to any other person except within the scope of
Executive’s duties hereunder.

 

(iii)          Executive agrees that, during the Term (and for a period of
twenty-four (24) months after the separation of his employment, irrespective of
the cause, manner or time of such separation), Executive will not make any
statement or perform any act intended to advance the interest of any competitor
of ILG or any of its Affiliates in any way that will injure the interests of ILG
or any of its Affiliates.  Executive also agrees that during such period, he
shall not solicit or attempt to take away or to sever from ILG or any of its
Affiliates the business or goodwill of any individuals or entities who are
customers or clients of ILG or its Affiliate, including, without limitation, any
resort or owners association management, rental or administrative contract.

 

(d)           PROPRIETARY RIGHTS; ASSIGNMENT.  All Developments shall be made
for hire by the Executive for ILG or any of its Affiliates.  “Developments”
means any idea, discovery, invention, design, method, technique, improvement,
enhancement, development, computer program, machine, algorithm or other work or
authorship that (i) relates to the business or operations of ILG or any of its
Affiliates, or (ii) results from or is suggested by any undertaking assigned to
the Executive or work performed by the Executive for or on behalf of ILG or any
of its Affiliates, whether created alone or with others, during or after working
hours.  All Confidential Information and all Developments shall remain the sole
property of ILG or any of its Affiliates.  The Executive shall acquire no
proprietary interest in any Confidential Information or Developments developed
or acquired during the Term.  To the extent the Executive may, by operation of
law or otherwise, acquire any right, title or interest in or to any Confidential
Information or Development, the Executive hereby assigns to ILG all such
proprietary rights.  The Executive shall, both during and after the Term, upon
ILG’s request, promptly execute and deliver to ILG all such assignments,
certificates and instruments, and shall promptly perform such other acts, as ILG
may from time to time in its discretion deem necessary or desirable to

 

5

--------------------------------------------------------------------------------


 

evidence, establish, maintain, perfect, enforce or defend ILG’s rights in
Confidential Information and Developments.

 

(e)           COMPLIANCE WITH POLICIES AND PROCEDURES.  During the Term,
Executive shall adhere to the policies and standards of professionalism set
forth in the Company’s and ILG’s Policies and Procedures, as they may exist from
time to time  and so long as each entity’s policies are harmonious with the
other such that compliance with both may be achieved; provided, however, where
Executive believes there is a conflict between policies, Executive shall provide
ILG notice thereof and ILG shall advise Executive on how to proceed with
complying with both policies or, where applicable, with which policy to comply.

 

(f)            REMEDIES FOR BREACH.  Executive will notify ILG in writing of any
alleged breach of this Agreement by ILG and/or any of its Affiliates, and ILG
will have 30 days from receipt of Executive’s notice to cure any such breach. 
Executive agrees and understands that the remedy at law for any breach by
Executive of this Section 2 will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms. 
Accordingly, it is acknowledged that upon Executive’s violation of any provision
of this Section 2 ILG shall be entitled to obtain from any court of competent
jurisdiction immediate injunctive relief and obtain a temporary order
restraining any threatened or further breach as well as an equitable accounting
of all profits or benefits arising out of such violation.  Nothing in this
Section 2 shall be deemed to limit ILG’s remedies at law or in equity for any
breach by Executive of any of the provisions of this Section 2, which may be
pursued by or available to ILG.

 

(g)           POST-SEPARATION COOPERATION.  Following the expiration or
termination of the Executive’s employment for any reason, Executive agrees to
make himself reasonably available to ILG and/or its Affiliates to respond to
requests for documents and information concerning matters involving facts or
events relating to ILG or any of its Affiliates that may be within his
knowledge, and further agrees to provide truthful information to ILG, its
Affiliates, or any of their respective representatives as reasonably requested
with respect to any pending and future litigation, arbitration, other dispute
resolution, investigation or request for information.  Executive also agrees to
make himself reasonably available to assist ILG and its Affiliates in connection
with any administrative, civil or criminal matter or proceeding brought by or
brought against ILG and/or any of its Affiliates, in which and to the extent
ILG, its Affiliates or any of their respective representatives reasonably deem
Executive’s cooperation necessary. Executive shall be reimbursed for his
reasonable out-of-pocket expenses incurred as a result of such cooperation.

 

(h)           SURVIVAL OF PROVISIONS.  The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Executive’s employment with ILG and, as applicable,
shall be fully enforceable thereafter in accordance with the terms of this
Agreement.  If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 2 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the Parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

 

6

--------------------------------------------------------------------------------


 

3.             TERMINATION OF PRIOR AGREEMENTS.  This Agreement constitutes the
entire agreement between the Parties and, as of the Effective Date, terminates
and supersedes any and all prior agreements and understandings (whether written
or oral) between the Parties with respect to the subject matter of this
Agreement, except prior agreements and understandings between Executive and
Hyatt or the Company with respect to confidentiality and assignment of
inventions.  Executive acknowledges and agrees that neither ILG nor anyone
acting on its behalf has made, and is not making, and in executing this
Agreement, Executive has not relied upon, any representations, promises or
inducements except to the extent the same is expressly set forth in this
Agreement.

 

4.             ASSIGNMENT; SUCCESSORS.  This Agreement is personal in its nature
and none of the Parties shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that 
in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company or ILG (a “Transaction”) with or
to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of ILG or the Company hereunder and in the event of any
such assignment or Transaction, all references herein to the “Company” or “ILG”
shall refer to each entity’s respective assignee or successor hereunder.

 

5.             WITHHOLDING. ILG or its Affiliate shall make such deductions and
withhold such amounts from each payment and benefit made or provided to
Executive hereunder, as may be required from time to time by applicable law,
governmental regulation or order.

 

6.             SECTION 409A.

 

(a)           For purposes of this Agreement, a “Separation from Service” occurs
when Executive dies, retires or otherwise has a separation of employment from
ILG that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

(b)           It is intended that any amounts payable under this Agreement and
ILG’s and Executive’s exercise of authority or discretion hereunder shall comply
with and avoid the imputation of any tax, penalty or interest under Section 409A
of the Code.  This Agreement shall be construed and interpreted consistent with
that intent.

 

7.             HEADING REFERENCES.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  References to “this Agreement” or
the use of the term “hereof” shall refer to these Standard Terms and Conditions
and the Employment Agreement attached hereto and Exhibits A, B and C, taken as a
whole.

 

8.             WAIVER; MODIFICATION.  Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in

 

7

--------------------------------------------------------------------------------


 

any respect except by a writing executed by each Party.  Notwithstanding
anything to the contrary herein, none of (i) a change in Executive’s title,
duties and/or level of responsibilities including by way of assignment of
Executive to another position with ILG or any of its Affiliates that does not
result in a material reduction in Executive’s title, duties and/or level of
responsibilities, (ii) the assignment of Executive to a different Reporting
Officer for any reason nor (iii) a change in the title of the Reporting Officer
shall constitute a modification or a breach of this Agreement.

 

9.             SEVERABILITY.  In the event that a court of competent
jurisdiction determines that any portion of this Agreement is in violation of
any law or public policy, only the portions of this Agreement that violate such
law or public policy shall be stricken.  All portions of this Agreement that do
not violate any statute or public policy shall continue in full force and
effect.  Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the Parties under this Agreement.

 

10.          INDEMNIFICATION.  If Executive was or is made a party or is
threatened to be made a party to or is otherwise involved (including involvement
as a witness) in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he 
is or was an officer or employee of ILG or any of its Affiliates, Executive
shall be indemnified and held harmless by ILG to the fullest extent authorized
by the Delaware General Corporation Law, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits ILG to provide broader indemnification rights than permitted
prior thereto), against all expense, liability and loss (including attorneys’
fees, judgments, fines, excise taxes or penalties and amounts paid in
settlement) reasonably incurred or suffered by Executive in connection therewith
and such indemnification shall continue as to Executive if he ceases to be an
officer or employee and shall inure to the benefit of Executive’s heirs,
executors and administrators; provided, however, that ILG shall indemnify
Executive in connection with a proceeding (or part thereof) initiated by
Executive only if such Proceeding (or part thereof) was authorized by the Board
of Directors of ILG and provided further that  neither ILG, nor any of its
Affiliates shall indemnify Executive for any losses incurred by Executive to the
extent such result from any acts described in Section 1(c) of this Agreement. 
The right to indemnification conferred in this paragraph shall include the
obligation of ILG to pay the expenses incurred in defending any such proceeding
in advance of its final disposition (an “Advance of Expenses”); provided,
however, any Advance of Expenses incurred by Executive in his capacity as an
officer or employee shall be made only upon delivery to ILG of an undertaking,
by or on behalf of Executive, to repay all amounts so advanced if it  shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that Executive is not entitled to be indemnified for
such expenses under this paragraph or otherwise.

 

8

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

Date: May 23, 2014

 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Craig M. Nash

 

Name:

Craig M. Nash

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ John M. Burlingame

 

JOHN M. BURLINGAME

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LIST OF CURRENT BOARD POSITIONS WITH

THIRD PARTY ORGANIZATIONS

 

·                  Member, Board of Directors, American Resort Development
Association (“ARDA”)

 

·                  Trustee, Aquila Funds Trust

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RESTRICTED STOCK UNIT AWARD

TERMS AND CONDITIONS

 

11

--------------------------------------------------------------------------------


 

Terms and Conditions for

Service-Based Restricted Stock Unit Awards

 

These Terms and Conditions apply to the grant awarded to you by Interval Leisure
Group, Inc. (“ILG” or the “Company”) pursuant to Section 12 of the Interval
Leisure Group 2013 Stock and Incentive Compensation Plan (the “Plan”) of
Restricted Stock Units (the “Award”). You were notified of your Award by way of
an award notice (the “Award Notice”).

 

ALL CAPITALIZED TERMS USED HEREIN, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
MEANINGS SET FORTH IN THE PLAN.

 

Continuous Service

 

Subject to the exceptions delineated below, in order for your Award to vest, you
must be continuously employed by ILG or any of its Affiliates during the
Restriction Period (as defined below).  Nothing in your Award Notice, these
Terms and Conditions, or the Plan shall confer upon you any right to continue in
the employ or service of ILG or any of its Affiliates or interfere in any way
with their rights to terminate your employment or service at any time.

 

Vesting

 

Subject to the Award Notice, these Terms and Conditions and the provisions of
the Plan, the Restricted Stock Units (“RSUs”) in respect to your Award, shall
vest and no longer be subject to any restriction (such period during which
restrictions apply is the “Restriction Period”):

 

Vesting Date

 

 

 

Percentage of Total

 

 

 

Award Vesting

 

 

 

 

 

On the third year anniversary of the Award Date

 

100

%

 

Termination of Employment

 

Subject to the provisions of your employment agreement, if any, and these terms
and conditions, upon your Termination of Employment during the Restriction
Period for Cause or without Good Reason, the RSUs shall be forfeited and
canceled in their entirety effective immediately upon such Termination of
Employment.  For the avoidance of doubt, transfers of employment among the
Company and its Subsidiaries or other Affiliates, without any break in service,
is not a Termination of Employment.

 

If you have a Termination of Employment due to death, any unvested portion of
the Award shall vest in full.  If you have a Termination of Employment as a
result of a Disability, the Award shall continue to vest on the third
anniversary of the date of youremployment with the Company, provided you
continue to comply with any applicable confidentiality and non-competition
obligations you have to the Company and its Affiliates.  If you have a
Termination of Employment without Cause or you resign for Good Reason (as such
is defined in the Plan),

 

12

--------------------------------------------------------------------------------


 

you will be eligible to receive one-third of your Award for each completed
twelve-month period (measured successively) of continued employment following
the award date, plus an additional one-third of your Award, where such amount
remains available as of such date.

 

If your Termination of Employment is a Termination for Cause, or if following a
Termination of Employment for any reason, ILG determines that during the two
years prior to such termination there was an event or circumstance that would
have been grounds for Termination for Cause, your Award shall be forfeited and
canceled in its entirety upon such termination (or the determination of the
basis for a Termination for Cause, if later) and ILG may cause you, immediately
upon notice, either to return the shares issued upon the settlement of RSUs that
vested during the two-year period after the events or circumstances giving rise
to or constituting grounds for Termination for Cause or to pay ILG an amount
equal to the aggregate amount, if any, that you had previously realized in
respect of any and all shares issued upon settlement of RSUs that vested during
the two-year period after the events or circumstances giving rise to or
constituting grounds for such Termination for Cause (i.e., the value of the RSUs
upon vesting), in each case, including any dividend equivalents or other
distributions received in respect of any such RSUs. This remedy shall be without
prejudice to, or waiver of, any other remedies ILG or its Affiliates may have in
such event.

 

Settlement

 

Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after any RSUs in respect
of your Award have vested and are no longer subject to the Restriction Period,
such RSUs shall be settled. In no event shall settlement occur later than two
and one half months after the end of the fiscal year in which the RSUs vest. 
For each RSU settled, ILG shall issue one share of Common Stock for each RSU
vesting. Notwithstanding the foregoing, ILG shall be entitled to hold the shares
issuable to you upon settlement of all RSUs that have vested until ILG or the
agent selected by ILG to administer the Plan (the “Agent”) has received from you
(i) a duly executed Form W-9 or W-8 and (ii) payment for any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such RSUs.

 

Taxes and Withholding

 

No later than the date as of which an amount in respect of any RSUs first
becomes includible in your gross income for federal, state, local or foreign
income or employment or other tax purposes, ILG or its Affiliates shall, unless
prohibited by law, have the right to deduct any federal, state, local or foreign
taxes of any kind required by law to be withheld with respect to such amount due
to you, including deducting such amount from the delivery of shares issued upon
settlement of the RSUs that gives rise to the withholding requirement. In the
event shares are deducted to cover tax withholdings, the number of shares
withheld shall generally have a Fair Market Value equal to the aggregate amount
of ILG’s withholding obligation. In the event that any such deduction and/or
withholding is prohibited by law, you shall, prior to or contemporaneously with
the vesting of your RSUs, pay to ILG, or make arrangements satisfactory to ILG
regarding the payment of, any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount.

 

13

--------------------------------------------------------------------------------


 

Adjustment in the Event of Change in Stock

 

Adjustment in the Event of Change in Stock.  In the event of (i) a stock
dividend, stock split, reverse stock split, share combination, or
recapitalization or similar event affecting the capital structure of ILG (each,
a “Share Change”), or (ii) a merger, consolidation, acquisition of property or
shares, separation, spin-off, reorganization, significant non-recurring cash
dividend, stock rights offering, liquidation, Disaffiliation, or similar event
affecting ILG or any of its Affiliates (each, a “Corporate Transaction”), the
Compensation and Human Resources Committee (the “Committee”) or the Board may
make such substitutions or adjustments as it, in its sole discretion, deems
appropriate and equitable to the number of RSUs and the number and kind of
shares of Common Stock underlying the RSUs.  The determination of the Committee
regarding any such adjustment will be final and conclusive and need not be the
same for all RSU award recipients.

 

Disaffiliation.  The Disaffiliation of the Affiliate of ILG by which you are
employed or for which you are performing services at the time of its sale or
other disposition by ILG shall be considered a Termination of Employment (not a
Change of Control) based on which you will be eligible to receive a one-third of
your Award based on each completed twelve-month period (measured successively)
of continued service following the grant date.  The remaining RSUs covered by
your Award shall be forfeited and canceled in their entirety on the date of such
Disaffiliation.

 

Non-Transferability of the RSUs

 

Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.

 

No Rights as a Stockholder

 

Except as otherwise specifically provided in the Plan, unless and until your
RSUs are settled, you shall not be entitled to any rights of a stockholder with
respect to the RSUs (including the right to vote the underlying shares) under
this Award. Notwithstanding the foregoing, if ILG declares and pays dividends on
the Common Stock during the Restriction Period for particular RSUs in respect of
your Award, you will be credited with additional amounts for each RSU underlying
such Award equal to the dividend that would have been paid with respect to such
RSU as if it had been an actual share of Common Stock, which amount shall remain
subject to restrictions (and as determined by the Committee may be reinvested in
RSUs or may be held in kind as restricted property) and shall vest concurrently
with the vesting of the RSUs upon which such dividend equivalent amounts were
paid. Notwithstanding the foregoing, dividends and distributions other than
regular quarterly cash dividends, if any, may result in an adjustment pursuant
to the “Adjustment in the Event of Change in Stock; Disaffiliation” section
above.

 

14

--------------------------------------------------------------------------------


 

Other Restrictions

 

The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is necessary or desirable as a condition of, or in
connection with, the delivery of shares, then in any such event, the award of
RSUs shall not be effective unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

Conflicts and Interpretation

 

In the event of any conflict between these Terms and Conditions and the Plan,
the Plan shall control; provided, that an action or provision that is permissive
under the terms of the Plan, and required under these Terms and Conditions,
shall not be deemed a conflict and these Terms and Conditions shall control.  In
the event of any ambiguity in these Terms and Conditions, or any matters as to
which these Terms and Conditions are silent, the Plan shall govern. In the event
of any conflict between the Award Notice (or any other information posted on
ILG’s extranet or given to you directly or indirectly through the Agent
(including information posted on www.benefitaccess.com)) and ILG’s books and
records, or (ii) ambiguity in the Award Notice (or any other information posted
on ILG’s extranet or given to you directly or indirectly through the Agent
(including information posted on www.benefitaccess.com)), ILG’s books and
records shall control.

 

Amendment

 

ILG may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.

 

Data Protection

 

The acceptance of your RSUs constitutes your authorization of the release from
time to time to ILG or any of its Subsidiaries and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of your RSUs and/or the Plan (the
“Relevant Information”). Without limiting the above, this authorization permits
your employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of your RSUs and/or the Plan and/or to implement or structure any
further grants of equity awards (if any)). The acceptance of your RSUs also
constitutes your authorization of the transfer of the Relevant Information to
any jurisdiction in which ILG, your employing company or the Agent considers
appropriate. You shall have access to, and the right to change, the Relevant
Information, which will only be used in accordance with applicable law.

 

15

--------------------------------------------------------------------------------


 

Section 409A of the Code

 

Your Award is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules and regulations issued there under (“Section 409A”).   In
no event shall ILG be required to pay you any “gross-up” or other payment with
respect to any taxes or penalties imposed under Section 409A with respect to any
amounts or benefits paid to you in respect of your Award.

 

Notification of Changes

 

Any changes to these Terms and Conditions shall either be posted on ILG’s
intranet and www.benefitaccess.com or communicated (either directly by ILG or
indirectly through any of its Subsidiaries or the Agent) to you electronically
via e-mail (or otherwise in writing) promptly after such change becomes
effective.

 

16

--------------------------------------------------------------------------------

 

Terms and Conditions for Adjusted EBITDA Performance RSU Awards

 

Overview

 

These Terms and Conditions apply to Performance RSU Awards, which are grants of
performance-based restricted stock units made pursuant to Section 12 of the
Interval Leisure Group, Inc. 2013 Stock and Incentive Compensation Plan (the
“Plan”).  You were notified of your Performance RSU Award by way of an award
notice (the “Award Notice”).

 

ALL CAPITALIZED TERMS USED HEREIN, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
MEANINGS SET FORTH IN THE PLAN.

 

Continuous Service

 

Subject to the exceptions delineated below, in order for your Performance RSU
Award to vest, you must be continuously employed by Interval Leisure Group, Inc.
(“ILG”) or any of its Affiliates through the third anniversary of the relevant
award date (the “Continuous Service Requirement”).  Nothing in your Award
Notice, these Terms and Conditions or the Plan shall confer upon you any right
to continue in the employ or service of ILG or any of its Affiliates or
interfere in any way with their rights to terminate your employment or service
at any time, subject to the terms of your employment agreement.

 

Adjusted EBITDA Performance Hurdles

 

Assuming satisfaction of the Continuous Service Requirement, the actual number
of RSUs covered by your Performance RSU Award that will vest is dependent upon
the actual achievement by Hyatt Residential Group, Inc.(1) of aggregate Adjusted
EBITDA against the HRG’s budgeted aggregate Adjusted EBITDA for calendar years
2015 and 2016, with the actual number of RSUs vesting ranging from 0 to 200% of
the Target RSU number specified in your Award Notice. Schedule A to these Terms
and Conditions defines Adjusted EBITDA, as well as explains how the achievement
by ILG of various levels of Adjusted EBITDA performance impacts the number of
RSUs that you will ultimately receive (the “Performance Hurdles”).

 

Vesting

 

The vesting date for Performance RSU Awards (the “Performance RSU Award Vesting
Date”) will be the later of (i) the third anniversary of the relevant award date
(the “Third Anniversary”) and (ii) the date on which ILG’s Compensation and
Human Resources Committee (the “Committee”) certifies the level of aggregate
Adjusted EBITDA that HRG achieved for the relevant period specified in Schedule
A (the “Measurement Period”), which certification shall occur as soon

 

--------------------------------------------------------------------------------

(1)           As of the award date, the reference to Hyatt Residential
Group, Inc., as such may be renamed following the Closing Date,  also includes
those affiliates and subsidiaries acquired at such time (collectively, “HRG”). 
To the extent other businesses are later included within the same ILG operating
segment as HRG and are under the management responsibility of HRG’s
executive(s), such businesses may be included within the performance metric
applicable to this Award upon the approval of ILG’s Board with a potential
adjustment of applicable budget targets.

 

17

--------------------------------------------------------------------------------


 

as reasonably practicable following the date on which ILG releases its earnings
for the last year of the Measurement Period.

 

If the Continuous Service Requirement is satisfied prior to the Performance RSU
Award Vesting Date, no subsequent termination of employment for any reason
(other than by ILG or its Subsidiaries for Cause, as described below) shall
affect the ultimate vesting of your Performance RSU Award.

 

Termination of Employment

 

Subject to the provisions of your employment agreement, if you have a
Termination of Employment due to death, any unvested portion of the Award shall
vest in full at the Target RSU number.  If you have a termination of your
employment as a result of a Disability, the Award shall continue to vest for up
to three years after the effective date of such termination of your employment
provided you continue to comply with any applicable confidentiality and
non-competition obligations you have to the Company and its Affiliates, if any.
Upon your Termination of Employment by ILG or any of its Affiliates after the
first anniversary of the relevant award date but prior to the third anniversary
(i) without Cause, or (ii) because you resign for Good Reason (as such is
defined in your employment agreement), you shall retain eligibility to receive,
for each completed twelve-month period (measured successively) of continued
employment following the relevant award date, one-third of your Performance RSU
Award, plus an additional one-third of your Award, where such amount remains
available as of such date.

 

The remaining RSUs covered by your Performance RSU Award shall be forfeited and
canceled in their entirety on the date of your Termination of Employment.  On
the Performance RSU Award Vesting Date, that portion of the RSUs which you
remain eligible to receive shall vest as determined by HRG’s achieved level of
aggregate Adjusted EBITDA in the Measurement Period.

 

By way of example, assume that you are granted a Performance RSU Award of 1,500
Target RSUs and your employment is terminated without Cause fourteen (14) months
after the relevant award date. At that time, your new Target RSU number shall be
1,000 (two-thirds of your original number) and you shall continue to be eligible
to receive 2,000 RSUs if the Maximum Hurdle is achieved. The target number will
be reflected on Morgan Stanley’s website, www.benefitaccess.com. If on the
Adjusted EBITDA Certification Date (as defined below) the Committee determines
that the target level of Adjusted EBITDA for the Measurement Period has been
achieved, you would vest at that time in 1,000 RSUs.

 

Upon your Termination of Employment prior to the Third Anniversary for Cause or
without Good Reason, your Performance RSU Award shall be forfeited and canceled
in its entirety effective immediately upon such Termination of Employment.

 

If your Termination of Employment is a Termination for Cause, or if following
your Termination of Employment for any reason ILG determines that during the two
years prior to such termination there was an event or circumstance that would
have been grounds for Termination for Cause, all outstanding Performance RSU
Awards held by you shall be forfeited and canceled in their entirety upon such
termination (or the determination of the basis for a Termination for Cause, if
later), and ILG may cause you, immediately upon notice, either to return the
shares issued upon the

 

18

--------------------------------------------------------------------------------


 

settlement of RSUs that vested during the two-year period after the events or
circumstances giving rise to or constituting grounds for Termination for Cause
or to pay ILG an amount equal to the aggregate amount, if any, that you had
previously realized in respect of any and all shares issued upon settlement of
RSUs that vested during the two-year period after the events or circumstances
giving rise to or constituting grounds for such Termination for Cause (i.e., the
value of the RSUs upon vesting), in each case, including any dividend
equivalents or other distributions received in respect of any such RSUs.  This
remedy shall be without prejudice to, or waiver of, any other remedies ILG or
its Affiliates may have in such event.

 

Determination of Adjusted EBITDA Performance

 

As soon as reasonably practicable following the date on which ILG releases its
earnings for the Measurement Period, the Committee shall certify as to the level
of aggregate Adjusted EBITDA that HRG achieved for the Measurement Period, and
the resulting percentage of Target RSUs that will vest (the “Adjusted EBITDA
Certification Date”).

 

Committee Discretion to Adjust Adjusted EBITDA Performance Hurdles

 

Decrease of Performance Hurdles. Through the Adjusted EBITDA Certification Date,
the Committee shall retain discretion to decrease Performance Hurdles (or
otherwise make adjustments that increase the likelihood of Performance Hurdles
being achieved) at any time.  Furthermore, the Committee shall, within 90 days
of the discovery of all relevant material facts relating to a Material Reduction
Event (as defined below) by the Committee, decrease Performance Hurdles (or
otherwise make adjustments that increase the likelihood of Performance Hurdles
being achieved), such that, in the Committee’s good faith and sole judgment, the
likelihood of achievement of the various Performance Hurdles as adjusted is no
less likely than prior to the Material Reduction Event.

 

A “Material Reduction Event” means a discrete event which is likely to
materially decrease Adjusted EBITDA during the Measurement Period in a manner
the Committee determines, in its good faith and sole judgment, is not properly
reflective of growth in HRG’s performance in the Measurement Period. For
purposes of a Material Reduction Event, materiality shall be judged by the
Committee without regard to the likelihood of achievement of any particular
Performance Hurdles.

 

Increase of Performance Hurdles.  Through the Adjusted EBITDA Certification
Date, the Committee may, within 90 days of the discovery of all relevant
material facts relating to a Material Accretion Event (as defined below) by the
Committee, increase Performance Hurdles (or otherwise make adjustments that
decrease the likelihood of Performance Hurdles being achieved). Any such
adjustment shall be made such that, in the Committee’s good faith and sole
judgment, the likelihood of achievement of the various Performance Hurdles is no
less likely than prior to the Material Accretion Event.

 

A “Material Accretion Event” means a discrete event which is likely to
materially increase Adjusted EBITDA during the Measurement Period in a manner
the Committee determines, in its good faith and sole judgment, is not properly
reflective of growth in HRG’s performance in the Measurement Period.  For
purposes of a Material Accretion Event, materiality shall be judged by the
Committee without regard to the likelihood of achievement of any particular
Performance Hurdles.

 

Determinations of the Committee regarding any adjustment (downward or upward) to
Performance Hurdles through the Adjusted EBITDA Certification Date will be final
and

 

19

--------------------------------------------------------------------------------


 

conclusive. Discretion, both positive and negative, need not be applied
uniformly by the Committee to all outstanding Performance RSU Awards, but no
Performance RSU Awards can be treated less favorably than the majority of
Performance RSU Awards subject to the same set of Performance Hurdles.

 

Settlement

 

Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after the Performance RSU
Award Vesting Date your RSUs shall be settled.  In no event shall settlement
occur later than two and one half months after the end of the fiscal year in
which the RSUs vest.  For each RSU settled, ILG shall issue one share of Common
Stock for each RSU vesting.  Notwithstanding the foregoing, ILG shall be
entitled to hold the shares issuable to you upon settlement of all RSUs that
have vested until ILG or the agent selected by ILG to administer the Plan (the
“Agent”) has received from you (i) a duly executed Form W-9 or W-8, as
applicable or (ii) payment for any federal, state, local or foreign taxes of any
kind required by law to be withheld with respect to such RSUs.

 

Taxes and Withholding

 

No later than the date as of which an amount in respect of any RSUs first
becomes includible in your gross income for federal, state, local or foreign
income or employment or other tax purposes, ILG or its Subsidiaries shall,
unless prohibited by law, have the right to deduct any federal, state, local or
foreign taxes of any kind required by law to be withheld with respect to such
amount due to you, including deducting such amount from the delivery of shares
issued upon settlement of the RSUs that gives rise to the withholding
requirement.  In the event shares are deducted to cover tax withholdings, the
number of shares withheld shall generally have a Fair Market Value equal to the
aggregate amount of ILG’s withholding obligation. In the event that any such
deduction and/or withholding is prohibited by law, you shall, prior to or
contemporaneously with the vesting or your RSUs, pay to ILG, or make
arrangements satisfactory to ILG regarding the payment of, any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such amount.

 

Adjustment in the Event of Change in Stock or Disaffiliation

 

Adjustment in the Event of Change in Stock.  In the event of (i) a stock
dividend, stock split, reverse stock split, share combination, or
recapitalization or similar event affecting the capital structure of ILG (each,
a “Share Change”), or (ii) a merger, consolidation, acquisition of property or
shares, separation, spin-off, reorganization, significant non-recurring cash
dividend, stock rights offering, liquidation, Disaffiliation, or similar event
affecting ILG or any of its Affiliates (each, a “Corporate Transaction”), the
Compensation and Human Resources Committee (the “Committee”) or the Board may
make such substitutions or adjustments as it, in its sole discretion, deems
appropriate and equitable to the number of RSUs and the number and kind of
shares of Common Stock underlying the RSUs.  The determination of the Committee
regarding any such adjustment will be final and conclusive and need not be the
same for all RSU award recipients.

 

Disaffiliation.  The Disaffiliation of the Affiliate of ILG by which you are
employed or for which you are performing services at the time of its sale or
other disposition by ILG shall be considered a Termination of Employment (not a
Change of Control) based on which you will be eligible to

 

20

--------------------------------------------------------------------------------


 

receive a one-third of your Award based on each completed twelve-month period
(measured successively) of continued service following the grant date.  The
remaining RSUs covered by your Award shall be forfeited and canceled in their
entirety on the date of such Disaffiliation.

 

Non-Transferability of the RSUs

 

Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.

 

No Rights as a Stockholder

 

Except as otherwise specifically provided in the Plan, unless and until your
RSUs are settled, you shall not be entitled to any rights of a stockholder with
respect to the RSUs under this Award.  Notwithstanding the foregoing, if ILG
declares and pays dividends on the Common Stock prior to the Performance RSU
Award Vesting Date for a particular Performance RSU Award, you will be credited
with additional amounts for each RSU underlying such Performance RSU Award equal
to the dividend that would have been paid with respect to such RSU as if it had
been an actual share of Common Stock, which amount shall remain subject to
restrictions (and as determined by the Committee may be reinvested in RSUs or
may be held in kind as restricted property) and shall vest concurrently with the
vesting of the RSUs upon which such dividend equivalent amounts were paid.
Notwithstanding the foregoing, dividends and distributions other than regular
quarterly cash dividends, if any, may result in an adjustment pursuant to the
“Adjustment in the Event of Change in Stock; Disaffiliation” section above.

 

Other Restrictions

 

The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is necessary or desirable as a condition of, or in
connection with, the delivery of shares, then in any such event, the award of
RSUs shall not be effective unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

Conflicts and Interpretation

 

In the event of any conflict between these Terms and Conditions and the Plan,
the Plan shall control.  In the event of any ambiguity in these Terms and
Conditions, or any matters as to which these Terms and Conditions are silent,
the Plan shall govern.  In the event of any conflict between the Award Notice
(or any other information posted on ILG’s extranet or given to you directly or
indirectly through the Agent (including information posted on
www.benefitaccess.com)) and ILG’s books and records, or (ii) ambiguity in the
Award Notice (or any other information posted on ILG’s intranet or given to you
directly or indirectly through the Agent (including information posted on
www.benefitaccess.com), ILG’s books and records shall control.

 

21

--------------------------------------------------------------------------------


 

Amendment

 

ILG may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.

 

Data Protection

 

The acceptance of your RSUs constitutes your authorization of the release from
time to time to ILG or any of its Subsidiaries and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of your RSUs and/or the Plan (the
“Relevant Information”).  Without limiting the above, this authorization permits
your employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of your RSUs and/or the Plan and/or to implement or structure any
further grants of equity awards (if any)). The acceptance of your RSUs also
constitutes your authorization of the transfer of the Relevant Information to
any jurisdiction in which ILG, your employing company or the Agent considers
appropriate.  You shall have access to, and the right to change, the Relevant
Information, which will only be used in accordance with applicable law.

 

Section 409A of the Code

 

Performance RSU Awards are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the rules and regulations issued thereunder
(“Section 409A”).  In no event shall ILG be required to pay you any “gross-up”
or other payment with respect to any taxes or penalties imposed under
Section 409A with respect to any amounts or benefits paid to you in respect of
your Performance RSU Award.

 

Notification of Changes

 

Any changes to these Terms and Conditions, including Schedule A (or any
additional schedules) hereto, shall either be posted on ILG’s intranet and
www.benefitaccess.com or communicated (either directly by ILG or indirectly
through any of its Subsidiaries or the Agent) to you electronically via e-mail
(or otherwise in writing) promptly after such change becomes effective. You are
therefore urged to periodically check these Terms and Conditions, especially any
schedules, to determine whether any changes have been made.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Adjusted EBITDA Performance Hurdle

for Performance RSU Awards

 

This award of Performance RSUs will vest on the later of (i) the third
anniversary of grant and (ii) the date the Committee certifies the level of
Adjusted EBITDA that HRG has achieved during the Measurement Period.

 

The number of shares to vest shall be based on the aggregate actual Adjusted
EBITDA achieved for 2015 -2016 pursuant to the following performance schedule:

 

ACTUAL ADJUSTED EBITDA
PERFORMANCE (Millions)

 

PAYOUT AS A % OF MAXIMUM NUMBER OF
SHARES AVAILABLE TO BE EARNED ASSUMING
TARGETED PERFORMANCE OVER 2 —YEAR
PERFORMANCE MEASUREMENT PERIOD

 

 

 

 

 

Less T — 20%

 

0

%

T — 20%

 

50

%

Aggregate Total of the Two Annual Adjusted EBITDA Targets (T)(2)

 

100

%

T + 20%

 

150

%

T + 30% and Above

 

200

%

 

Payouts for EBITDA amounts between the reference points will be interpolated.

 

For purposes of this table, Adjusted EBITDA is defined as operating income
attributable to common stockholders, excluding, if applicable: (1) non-cash
compensation expense, (2) depreciation expense, (3) amortization expense,
(4) acquisition related and restructuring costs, and (5) goodwill and asset
impairments.

 

--------------------------------------------------------------------------------

(2)           T equals the sum of the individual Adjusted EBITDA targets for
calendar years 2015 and 2016 for HRG as established by the Committee, within the
initial 90-days of the calendar year, based on HRG’s budgeted Adjusted EBITDA
for each such year.

 

23

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BRANDED RESIDENTIAL SERVICES

 

1.              To the extent reasonably requested by Hyatt, Executive will
assist in the performance of the tasks set forth below for the following branded
residential projects:  Cartagena, Manila, Andaz Maui, Marrakech, Baha Mar, Rio,
Serenity Coast, Gurgoan and Escala Lodge:

 

(a)   participate in monthly telephonic conferences with Hyatt and its
representatives to discuss status of such projects and any current issues
related thereto,

 

(b)   introduce Hyatt’s designated representatives to senior-level employees,
personnel, customer, vendors, suppliers, investors, partners, lenders and other
contacts associated with such projects and assist  in integrating and developing
business relationships with such persons,

 

(c) discuss the day-to-day transactions related to such projects with personnel
and representatives of Hyatt and its Affiliates on an ad-hoc basis, and

 

(d) to the extent any of the foregoing projects remain under development, review
project governance documents and generally oversee project governance.

 

2.              For Andaz Maui, Executive shall continue to assist in the
management of the applicable Association, including, but not limited to, by
reviewing such Association’s budget documents, providing transition training
with respect to management of the Association to personnel of Hyatt and its
Affiliates and introducing personnel of Hyatt and its Affiliates to relevant
business contacts of the Association.

 

3.              To the extent reasonably requested by Hyatt, Executive shall
assist with the transition of any leads on potential branded residential
transactions to Hyatt or its designee of which the Executive is aware, has been
considering or is otherwise engaged in negotiating prior to the Closing Date. 
Where applicable, such assistance shall include providing Hyatt with detailed
summaries of the potential transactions (including party names and identities,
valuation and other research materials related to the transaction, any
negotiating history, etc.) and introducing Hyatt and its personnel to any
applicable field developers, counterparties or persons otherwise involved in the
potential transactions (including third-party consultants and service
providers), but does not include any obligation to source or pursue new business
opportunities.

 

4.              To the extent reasonably requested by Hyatt, Executive shall
assist with providing training to personnel of Hyatt and its Affiliates
regarding the development of branded residential projects and transactions,
including with respect to (a) researching potential transactions or

 

24

--------------------------------------------------------------------------------


 

projects, (b) interacting with the relevant field developers with respect to
such projects, (c) valuing any such transactions, (d) administering the timeline
for a potential transaction, including all matters typically addressed at a
transaction’s kickoff meeting, and administering all announcements or launch
events conducted after the project has launched, (e) negotiating and drafting
term sheets, rental management agreements, master license agreements,
Association agreements and other applicable transaction documents related to
such projects, (f) reviewing physical aspects of the project, (g) reviewing the
sales and marketing aspects and project governance of the project,
(h) administering any operational or management issues related to the project
and (i) administering the sales process related to any such project.

 

25

--------------------------------------------------------------------------------
